Citation Nr: 0801690	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In October 2007, the appellant testified at a central office 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a copy of the hearing transcript is 
associated with the claims file.  

The Board notes that, in a June 2006 VA Form, the veteran 
withdrew his claim for an increased evaluation for a left hip 
disorder.  Also, at the October 2007 central office hearing, 
the veteran withdrew his claim for a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  As these issues have been withdrawn 
by the veteran, such issues are no longer before the Board 
for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

The veteran contends that his service-connected PTSD warrants 
an initial disability rating of 70 percent.  The duty to 
assist includes providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran testified at the aforementioned hearing on 
appeal, that his symptoms have worsened since his last VA 
examination dated in August 2004.  The veteran further 
testified to symptoms of sleeplessness, hypervigilance, 
isolation, and panic attacks.  He was terminated at his 
previous employment due to conflicts with co-wrokers, but has 
since obtained new employment as a government contractor.  
The veteran has not received any new treatment since 2004.  
In a supplemental statement submitted in November 2007, the 
veteran eluded to issues concerning judgment, thinking, 
suicide, and obsessive rituals.  Based on the above, the 
veteran's representative requested a new VA PTSD examination.

The Board finds that the most recent VA PTSD examination is 
now approximately 3 years outdated.  On remand, the veteran 
shall be afforded a VA PTSD examination, by an appropriate 
specialist, to ascertain the nature and extent of his PTSD 
and the effect on his ordinary activities or ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
appellant and request that he provide 
information as to the dates of any 
treatment received for his service-
connected PTSD since 2004, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should 
be requested.  All records obtained 
should be added to the claims folder.  
If requests for any private treatment 
records are not successful, VA should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, 
in keeping with his responsibility to 
submit evidence in support of his 
claim.  38 C.F.R § 3.159 (2007).

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination, by a specialist, 
to determine the nature, extent and 
etiology of his service-connected PTSD.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinion rendered by the VA PTSD examiner.  
If the examination report does not 
include fully detailed description of the 
severity of the service-connected PTSD, 
the report must be returned to the VA 
examiner for corrective action.  
38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.")  
Green v. Derwinski, 1 Vet. App. 121,124 
(1991).

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to an initial 
disability rating in excess of 50 percent 
for PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

